Citation Nr: 1104666	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-36 043	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disability. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for allergic 
rhinitis.  

4.  Entitlement to service connection for nasal polyps.  

5.  Entitlement to service connection for asthma.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  
These claims were most recently denied by the Board in a June 
2010 decision.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2010).    

In February 2010, the Veteran's representative requested a copy 
of the September 2009 VA examination report.  However, a copy of 
this report was never provided to the Veteran's representative.  
The Veteran's representative subsequently submitted a motion to 
vacate the Board's June 2010 decision in July 2010.  This motion 
was granted so that the Veteran's representative may be provided 
with a copy of the September 2009 VA examination report prior to 
the issuance of a final decision.  

Accordingly, the June 11, 2010 Board decision addressing the 
issues of whether new and material evidence had been submitted 
for claims of entitlement to service connection for an eye 
disability, sinusitis and allergic rhinitis, as well as 
entitlement to service connection for nasal polyps and asthma, is 
vacated.



	                        
____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



